EXHIBIT 10.8




            ISDA®          International Swaps and Derivatives Association,
Inc.                SCHEDULE                  to the              2002 Master
Agreement                dated as of January 29, 2010    between             PB
CAPITAL CORPORATION                         and    FOUNDRY PARK I, LLC         
(“Party A”)        (“Party B”)                           a Delaware corporation 
      a Virginia limited liability company    Part 1.        Termination
Provisions.      (a)        “Specified Entity” means in relation to Party A for
the purpose of:\      Section 5(a)(v),    not applicable              Section
5(a)(vi),    not applicable              Section 5(a)(vii),    not applicable   
          Section 5(b)(v),    not applicable                  and in relation to
Party B for the purpose of:\      Section 5(a)(v),    not applicable           
  Section 5(a)(vi),    not applicable              Section 5(a)(vii),    not
applicable              Section 5(b)(v),    not applicable         


--------------------------------------------------------------------------------



EXHIBIT 10.8




(b) “Specified Transaction” will have the meaning specified in Section 14 of
this Agreement.

(c) The “Cross-Default” provisions of Section 5(a)(vi) will apply to Party A and
to Party B.

Section 5(a)(vi) of the ISDA Master Agreement is amended by the addition of the
following after the last semicolon: ‘provided, however, that an Event of Default
shall not occur under either (1) or (2) above if the default, event of default,
or other similar condition or event referred to in (1) or the failure to pay
referred to in (2) is caused not by the unavailability of funds but is caused
solely due to a technical or administrative error which has been remedied within
three Business Days after a notice of such failure is given to the party.’

Section 5(a)(vi) is further amended by deleting the words “, or becoming capable
at such time of being declared,”.

“Specified Indebtedness” will have the meaning specified in Section 14 of this
Agreement.

“Threshold Amount” means (i) with respect to Party A, 3% of the stockholders’
equity of Party A, as shown on the most recent annual balance sheet of Party A
at any time, and (ii) with respect to Party B, $1,000,000.

(d) The “Credit Event Upon Merger” provisions of Section 5(b)(v) will apply to
Party A and to Party B.

(e) The “Automatic Early Termination” provision of Section 6(a) will not apply
to Party A or to Party B; provided that where there is an Event of Default under
Section 5(a)(vii)(1), (3), (4), (5), (6) or, to the extent analogous thereto,
(8), with respect to a party, and the Defaulting Party is governed by a system
of law that does not permit termination to take place after the occurrence of
such Event of Default, then the Automatic Early Termination provisions of
Section 6(a) of the Agreement will apply.

(f)      “Termination Currency” will have the meaning specified in Section 14 of
this Agreement.   (g)      Additional Termination Event will apply. The
following will constitute an Additional Termination Event:\  

The Loan Agreement, dated as of January 28, 2010, among Foundry Park I, LLC, a
Virginia limited liability company, PB (USA) Realty Corporation, as Lender, and
PB Capital Corporation, as Administrative Agent (the “Loan Agreement”) shall no
longer be in effect or the Loan referred to therein shall be repaid in full .

An Event of Default, as referred to in the Loan Agreement, shall have occurred
and be continuing and all amounts due under the Loan Agreement have become
immediately due and payable.

For the purpose of the foregoing Termination Events, the Affected Party or
Affected Parties will be Party B.



Part 2.






Tax Representations.




(a)      Payer Representations. For the purpose of Section 3(e) of this
Agreement: \     (i)      Party A and Party B each makes the following
representations:\      It is not required by any applicable law, as modified by
the practice of any relevant governmental revenue authority, of any Relevant
Jurisdiction to make any deduction or withholding for or on account of any Tax
from any payment (other than interest under Section 9(h) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii)
the satisfaction of the agreement of the other party contained in Section 4(d)
of this Agreement, except that it will not be a breach of this representation
where reliance is placed on clause (ii) above and the other party does not
deliver a form or document under Section 4(a)(iii) by reason of material
prejudice to its legal or commercial position.     (ii)      Party A and Party B
each makes the following representations: not applicable  

--------------------------------------------------------------------------------



EXHIBIT 10.8




(b) Payee Representations. For the purpose of Section 3(f) of this Agreement:\



Party A and Party B each makes the following representation:\




It is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of
United States Treasury Regulations) for United States federal income tax
purposes.



Part 3.






Agreement to Deliver Documents.




For the purpose of Sections 4(a) of this Agreement, each party agrees to deliver
the following documents, as applicable:\

Party required to    Form/Document/    Date by which    Covered by  deliver
document    Certificate    to be delivered    Section 3(d)             
Representation    Party A and    A duly executed IRS Form W-9    Upon execution
and    Yes  Party B        delivery of this              Agreement, promptly   
          upon learning that any              Form W-9 has become             
obsolete or incorrect              and on request              thereafter       
Party B    Certified copies of all corporate    Upon execution and    Yes     
authorizations and any other documents    delivery of this          with respect
to the execution, delivery and    Agreement          performance of this
Agreement            Party A and    Certificate of authority and specimen   
Upon execution and    Yes  Party B    signatures of individuals executing this 
  delivery of this          Agreement and any Confirmations    Agreement       
Party B    Opinion of counsel satisfactory to Party A,    Upon execution and   
No      to the effect set forth in Exhibit A,    delivery of this         
addressed to Party A    Agreement          Part 4.               Miscellaneous. 
          (a)               Addresses for Notices. For the purpose of Section
12(a) of this Agreement:\ 




  Address for notices or communications to Party A:\






  Treasury Services
PB Capital Corporation
230 Park Avenue
20th Floor
New York, NY 10169






  Address for notices or communications to Party B:\




Address:    c/o Newmarket Development Corporation, Manager      330 South Fourth
Street      Richmond, VA 23219-4350      Attention: David Fiorenza      Phone:
804-788-5055 


--------------------------------------------------------------------------------



EXHIBIT 10.8






Facsimile: 804-788-5435

with copies to:

David T. McIndoe
Hunton & Williams LLP
1900 K Street, NW
Washington, DC 20006

with second copies to:

Chatham Financial Corporation
235 Whitehorse Lane
Kennett Square, PA 19348






(b)




Process Agent. For the purpose of Section 13(c) of this Agreement:\



  Party A appoints as its Process Agent: not applicable

Party B appoints as its Process Agent: not applicable




(c) Waiver of Right to Trial by Jury. EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT. Each party (A)
certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit action or proceeding, seek to enforce the foregoing waiver
and (B) acknowledges that it and the other party have been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this clause.

(d) Governing Law and Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY, AND

CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING FOR
SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK). Party A and Party B hereby irrevocably submit to the
non-exclusive jurisdiction of any New York State or Federal court sitting in The
Borough of Manhattan in The City of New York over any suit, action or proceeding
arising out of or relating to this Agreement, and Party B hereby agrees and
consents that, in addition to any methods of service of process provided for
under applicable law, all service of process in any such suit, action or
proceeding in any New York State or Federal court may be made by certified or
registered mail, return receipt requested, directed to Party B at the address
indicated in clause (a) above, and service so made shall be complete five (5)
days after the same shall have been so mailed



(e)




Offices. The provisions of Section 10(a) will not apply to this Agreement.



(f)




Multibranch Party. For the purpose of Section 10(b) of this Agreement:\



  Party A is not a Multibranch Party.

Party B is not a Multibranch Party.




(g)      Calculation Agent. The Calculation Agent is Party A, unless (i)
otherwise specified in a Confirmation in relation to the relevant Transaction or
(ii) Party A is a Defaulting Party, in which case the Calculation Agent shall be
a qualified third party financial institution appointed by Party B which shall
reasonably satisfactory to Party A.   (h)      Credit Support Document. Details
of any Credit Support Document:\     Party A: none     Party B: the Deed of
Trust, as defined in the Loan Agreement, as well as any other documents
providing security for the obligations of Party B under the Loan Agreement  

--------------------------------------------------------------------------------

                                       EXHIBIT 10.8  (i)    Credit Support
Provider. Not applicable      (j)                                               
     Netting of Payments. For purposes of netting, Section 2(c) (ii) of this
Agreement will apply.  (k)    “Affiliate” will have the meaning specified in
Section 14 of this Agreement      (l)                                           
         Absence of Litigation. For the purpose of Section 3(c):\         
“Specified Entity” means in relation to Party A,    not applicable     
“Specified Entity” means in relation to Party B,    not applicable  (m)         
                                           No Agency. The provisions of Section
3(g) will apply to this Agreement. 


(n)      Additional Representation will apply. For the purpose of Section 3 of
this Agreement, the following will constitute an     Additional
Representation:\     (i) Relationship Between Parties. Each party will be
deemed to represent to the other party on the date on which it enters into a
Transaction that (absent a written agreement between the parties that expressly
imposes affirmative obligations to the contrary for that Transaction):\    
(1)      Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction.      No communication (written or oral) received
from the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.     (2)      Assessment and Understanding.
It is capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of that Transaction. It is also capable of assuming,
and assumes, the risks of that Transaction.     (3)      Status of Parties. The
other party is not acting as a fiduciary for or an adviser to it in respect of
that Transaction.  

(o) Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction, (ii) agrees to obtain any necessary consent of, and give any
necessary notice of such recording to, its relevant personnel and (iii) agrees,
to the extent permitted by applicable law, that recordings may be submitted in
evidence in any Proceedings.



Part 5.






Other Provisions.




(a) Severability. In the event that any one or more of the provisions contained
in this Agreement should be held invalid, illegal, or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor, in good faith negotiations, to replace the
invalid, illegal or unenforceable provisions with valid provisions, the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

(b) Risk Management. Line of Business. Party B alone represents that this
Agreement has been, and each Transaction hereunder has been or will he, as the
case may be, entered into for the purpose of managing its borrowings or
investments, hedging its underlying assets or liabilities or in connection with
its line of business (including financial intermediation services) and not for
the purpose of speculation.

(c) Swap Agreement. This Agreement and each Transaction constitute a “swap
agreement” within the meaning of CFTC Regulations Section 35.1(b)(1) and the
CFTC Swap Policy Statement.

--------------------------------------------------------------------------------



EXHIBIT 10.8




(d) Eligible Swap Participant. Each party hereto represents that it is an
“eligible swap participant” within the meaning of CFTC Regulations Section
35.1(b)(2).

(e) Agreement not Standardized. Neither this Agreement nor any Transaction is
one of a fungible class of agreements that are standardized as to their material
economic terms, within the meaning of CFTC Regulations Section 35.2(b).

(f) Creditworthiness a Consideration. The creditworthiness of the other party
was or will be a material consideration in entering into or determining the
terms of this Agreement and each Transaction, including pricing, cost or credit
enhancement terms of the Agreement or Transaction, within the meaning of CFTC
Regulations Section 35.2(c).

(g) Transfer. Section 7 of the Agreement is amended by adding the words “which
consent shall not be unreasonably withheld or delayed” in the third line thereof
after the word “party” before the comma.

(h) Definitions. The 2006 ISDA Definitions (the “2006 Definitions”), as
published by the International Swaps and Derivatives Association, Inc. (ISDA),
are hereby incorporated by reference herein and shall be deemed to be
incorporated into each Confirmation hereunder. Any terms used and not otherwise
defined herein which are contained in the 2006 Definitions shall have the
meaning set forth therein.

(i) No Indemnity. Section 13(d) of this Agreement is hereby deleted in its
entirety. ]

(j) Insolvency Safe Harbor. This Agreement and each Transaction made under this
Agreement constitute a “swap agreement” and/or a “master netting agreement” as
defined under Title 11 of the United States Code (the “Bankruptcy Code”), (ii)
it is a “swap participant” as defined under the Bankruptcy Code, (iii) the
rights of the Parties under the termination provisions of this Agreement will
constitute contractual rights to liquidate, net and setoff Transactions, and
(iv) the Parties are entitled to and desire enforcement of the rights under, and
protections afforded by each of Sections 560, 561 and 562 of the Bankruptcy
Code.

--------------------------------------------------------------------------------



EXHIBIT 10.8




Party A:    Party B:      PB CAPITAL CORPORATION    FOUNDRY PARK I, LLC  By: /s/
Robert Bengifo    By: NEWMARKET DEVELOPMENT CORPORATION             Name: Robert
Bengifo       By: /s/ Bruce R. Hazelgrove, III             Title: Senior
Director               Name: Bruce R. Hazelgrove, III             Date: January
29, 2010               Title:    Vice President                 Date:    January
29, 2010  By: /s/ Andrew E. Woodtli                 Name: Andrew E. Woodtli     
           Title: Senior Director                 Date: January 29, 2010       
 


--------------------------------------------------------------------------------



EXHIBIT 10.8






Exhibit A






Opinion of Counsel to Party B




     1. Party B is duly organized, validly existing and in good standing as a
limited liability company under the laws of the Commonwealth of Virginia.

     2. Party B has all requisite power and authority to execute and deliver the
Agreement and to enter into Transactions thereunder, including the interest rate
Transaction described in the Confirmation between Party A and Party B, effective
January œ, 2010 (the “Confirmation”), with a notional amount of $68,400,000,
and to perform its obligations under the Agreement and with respect to
Transactions thereunder.

     3. The execution and delivery of the Agreement by Party B, and of the
Confirmation and any other documentation relating to the Agreement that is
required by the Agreement to be delivered by Party B contemporaneously
therewith, and the performance by Party B of its obligations under the Agreement
and the Confirmation, do not violate or conflict with (a) any provision of the
organizational documents of Party B or (b) any law, rule or regulation
applicable to it, or any order or judgment of any court or other agency of
government known to such counsel, after due inquiry, which is applicable to
Party B or to any of its assets, or of any contractual restriction known to such
counsel, after due inquiry, which is binding on or which affects Party B or any
of its assets.

4. The Agreement and the Confirmation have been duly executed and delivered by

Party B and, subject to execution thereof by Party A, constitute the legal,
valid and binding obligations of Party B.

--------------------------------------------------------------------------------